... ,
                 , ....
                          .. :·:r.


?




    ·' . .
                                                                                                                                                                 ~   ..   -   '   - .., -:--'-".:..'
                                                                                                                                                                                  ,...   .     ~·




                                                                                                                                                                                                                                                                                      ....-
                                                                                                                                                                                                                                                                       .   ........   ~       ~   .


                                                ~                     .    . .. .




                                                                                                                                                                                                               .-     .   .   ...   .   ...   .




                                                                                                                                                                                                                                                                                                  .    -·    ".';"   .
                                                                                                                    ..            -~        .                .   -
                      '.".\1,   C••"                •

  ,_.   ""   '   ,_     ~-- '·'.~'   . .: , - . ,       .:   •,{.';   •:   L
                                                                                                                   _.l                          .•      .+




                                                                                                                                                                                                                                                                                                                                    _   .....-· -~ _- ~ .-




                                                                                                                                                                                                                                                                                                             "
                                                                                                                                                                                                                                                                                                      ·'
                                                                                            ..
                                                                                        -            '


                                                                                                         ~    .      .-                 .            " ..



                                                                                        -        .
                                                                                                                  , ...
                                                                               '   .    '

                                                                                                                                                                                                                                        ._            .....    ·.              __                 ,
                                                                                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                                  .    ·-----:---:---·-.   --~~----. ----~




                                                                                                                                        ___                                                                         ---~:~·-            ___  . ·: ______ .·-- ' - - - -
                                                                                                                                                                                                                                          · __
                                                                ---.. --~-_-.,~·.;                                                                                                --'----,-            ·_"·
                                                                                                                                                                                                                               ...  ,                    ,· ....
                                                                                            .                                                                                                                 ..
   --~_...:.:._ ______                                                                 ,,,_;·;__· _~· . _ _ _.. _ ·_
                                                                                                                   ______
                                                                                                                        .. · _ .· _ .__
                                                                                                                                     · _                                                                                                ..__;_':.______. _ ; _~-·,...,... .._ :..: _
                                                                                                                                                                                                                                                                                   ··.,__                                                                _'t .


                        · -~~:. J.----~-"--.--·
. . .. _________. _________                                                                                                                                                                                                                                                                                 --------~-=-~- .
                                                                                                 .                   .    .            ..
                                                                                                         r,   '      •        '
                                                                                                                                                                                                                                                                                                                 .       I   ~   • _-,

                                                                                                                                                                                                                                                                                                                                 ---·             .
                                                             .         .




                    ~JJ.~it\NAT£-..5·. lJEC"lAB8TI.tuV .·
                                   •"..   '...
                                    '"• _;   .-.: '· ~   -




     Addtt-&s ed . to ·
     ..   .           .   .   . .-                               .         .




      em·~~~308 ........... ·.·.......                               . . ·..




------------------·

              - - - - - - - - - - - · - - - - - -..--.----·---- ..   ~         -·---------
    From: GRACE L STAFFORD, CustomeriD G8.i5618
    To      MAURICE BLUITT, ID: 00932824                                                                                                                      .. ·.. ·
    Date : :!12712015 i 2 59:52 F'iv1 t:ST, Letter ID: P30l)7541
'·· Locc.tio'n: .MI. ·

                                                                                                                                                                         ,..


   I j:;::: t:::.:~~. ;;:. .::~·~ t~~:::: i::·~ ·.':!                                                            OFFICIAL NOTICE FROM COURT OF CRIMINAL Ai'I'[A! .::>OF TL·:.XAS
                                                                P 0 BOX 12308, CAPITOL STATION. AUSTIN, TEXAS_7~711_

                                                                                                                            .   '.   ,.   ~·




                                                                                             .....
                                                                                                             ': \,_. ·.·                                         '        ,;
                                                                                                          ·-~; ... ,. '..        i .                            ·~·-~   • ;   ~ ..    ,..
                                                                                            : : . ,..    "--::·~ . . . .    .:-:.:·       >                        ••


                                      12/15/2014                              ~. -·:···.-';''.':_ ,' •",.· ''" ',      •'
                                      BLUITT, MAURICE Tr. Ct. No. C-372-0103"XX-XXXXXXX~C                   - WR-61 ,098-03
                                      On this day, the application for 11 .07,, Writ of Habeas Corpus has been received
                                      and presented to the Court.            ·
                                                                                                          Abel Acosta, Cl~rk:

                                                                               MAURICE BLUITT
                                                                 . \.,."'
                                                                               MICHAEL UNIT- TDC #932824
                                                                               P. 0. BOX 4500
                                                                               TENNESSEE COLONY, TX 75886




                                                                               I' I11 ·1~~11 1 liP rr'lll'    II   1~rr 11 "'11! I' 1'1,~ 1 '11'1 1 •1rl· 1l·lltr'l




                                          TEXAS DEPARTMENT OF CRIMINAL JUSTICE- INSTITUTIONAL DIVISION

                                                           INMATE REQUESTTO OFFICIAL
REASm\1 FOR REQUEST: (Please cl1eck one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, Al'm GET AN ANSWER TO YOU MORE QUICKLY.
                                                                                                                                                                                                    _/'
1.       0     Unit Assignment, Transfer {Chairman of Classificatio                                         5.         0             Visiting List (Asst. Director of classification. Admini        on
              Administration Building)                                                                                               Building)


2.       0     Restoration of Lost overtime (Unit Waf'                n-it approved, it                     6.         0             Parole requirements and related · ormation (Unit Parole
               will be forwarded to the State Disci .:1ary Committee)                                                                Counselor)


3.       0     Request for Promotion                   Class or to Trusty Class                             7.         0
              (Unit Warden- if ap               ed, will be forwarded to the Director                                                mation on     pa~    e eligibility, discharge date. detainers-Unit
              of Classificatio                                                                                                       Adminis       10n)


4.       0    CJe_:yency-Pardon, parole, early out-mandatory supervision                                                             Personal Interview with a representative of an outside
              (&oard of Pardons and Paroles, 8610 Shoal Creek Blvd.                                                                  agency (Treatment Division, Administration Building)
         /.-/'Austin, Texas         ~8757)
(    ..-- ---- --------- --- - -- ·- -- ---.,...,,
     _




1'0:,     M\.c:tlLta_cfi~~-                     )             _______________                                                                  DATE:   J ·- ,i,,H- L~=-·             ,_
                                                                                                                                                                                      _ _

  -.....:,-._·-·------------------· ---/ (Name and title of official)                                .

ADDREss              _lH -------·---                      ~1f
                                                              --.~~~--No: ___C/J-J.i-~y-                   - ---    U~ll~;--~f-lt~31;(]i!I-EL   ...
Name:      ./l.r1A:U/U C_k . BLuu .                       _

Living QuartHs:       __   j_&__JS ~{{)~      - ----- -   --~-·-----·-·----- ..   Work Assignment:--   /1111-tfvfeA/./}t/{__e, __ C) e1\_.l(-
DISPOSITION: (Inmate will not write in this space)




- i-60 (Rev. 11-90)
J'   v   '·'MAURICE BLUITT 00932824 MI18S 102 10:123880529 [P 1/1]

            You have received a }POY Jetter, the fastest way to get mail

          From: GRACE L STAFFORD, CustomeriD: 6875618
          To : MAURICE BLUITT, ID: 00932824
          Date : 2/2/2015 2:29:32 PM EST, Letter ID: 123880529
          Location : Ml




          HELLO JR, I CALLED THAT 405 556 9600 NUMBER THE LADY DIDNT KNOW ANYTHING ABOUT THE WHITE
          CARD I THEN GV HER YOUR WRIT# 61098-03 NO HELP SHE COULDNT FIND THAT# SHE SO THE TRAIL
          NUMBER WOULDNT HELP SHE THEN ASK FOR THE CASE NUMBER I DIDNT HV IT TO GV HER I WILL LOOK
          AROUND WHERE I PUT YOUR PERSONAL THINGS AND CB TOMORROW THEN AFTER ALL OF THAT SHE
          SO I NEED TO SPECK WITH THE CLERK AND THE CLERK WHO WILL BE BACK IN I HOUR I DID EXPLAIN TO
          THE LADY THAT I CALLED THIS NUMBER BEFORE AND GOT ALL THE INFO AND HELP WITH ALL THAT I
          NEEDED. JR I KNOW THATS THE RIGHT NUMBER BECAUSEWHEN THE PERSON ANSWERED THE PHONE
          THEY ANSWERED THE SAME AS BEFORE. THE LADY TRYED TO GET RUDE WITH ME BUT I WAS SO NICE
          SHE HAD TO CALM DOWN I ACTED IF I DIDNT HEAR HER RUDE TONE. I WILL BE PUTTING THAT MONEY ON
          YOUR ACCT TUESDAY MORNING I WILL PUT MOMS CK IN THE BACK TODAY WILL WRITE TOMORROW
          ONCEI TALK WITH THEM OH JR IM PUTTING THE FUNDS IN NOW.




           J/KIY Tell your friends and family to visit www.jpay.com to write fetters and send money!